DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed September 1, 2022 in response to PTO Office Action dated August 12, 2022.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application. Claims 1, 16, and 20 have been amended in light of Examiner’s previous Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravimohan et al. (US# 2016/0202910) in view of Luo et al. (US# 2010/0122022).
Regarding claim 1, Ravimohan et al. teaches a method for providing a solid-state drive (SSD), comprising:
enabling, by a controller of the SSD, a plurality of data lanes (bus channels) for communicating messages (operations, commands) for a plurality of regions (100) of a non-volatile memory (204), each of the plurality of regions comprising a plurality of dies [0034-0035; Fig. 1B, 2A]; 
…wherein enabling includes configuring each data lane to communicate messages between …the controller and the non-volatile memory independently from all of the other data lanes [Fig. 7; controller 102 includes independent bus lines 706 & 708 that communicate to separate memory areas independently and do not share bus lanes [0078, lines 2-10];
communicating, by the controller, the messages for each of the plurality of regions via the data lane [0032; flash controller sends commands as well as addresses].
What Ravimohan et al. fails to teach is that the controller comprises multiple processors, and that each processor is in communication with the nonvolatile memory.  Luo teaches a plurality of processors (FPU) and CPU (204) within the controller of the SSD [Fig. 2, controller 200, ssd 100], where each processor communicates messages (data) with the associated nonvolatile memory [Fig. 2] over data lanes independent of all other data lanes [bus 210 distinct from buses between processors and memory; para 0024, 0025, lines 7-12].  Also, Luo et al. teaches communicating messages via the data lane [each iteration of 200-202-400-300 as seen in Figure 2] between each of the processors [204, 400] [0023, lines 1-3]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash system of Ravimohan et al. to include the multi-processor system of Luo et al., because then the distributed architecture enables the SSD to implement a blend of reliability and performance while reducing the amount of processing [para 0029, lines 20-24].

Regarding claim 2, Ravimohan et al. teaches wherein the non-volatile memory is an array of non-volatile memory dies or an array of NAND flash memory devices [0034; multiple (100) of nv flash arrays (104); Fig. 1B];
each of the non-volatile memory dies has at least one plane (each flash die inherently contains at least one plane); two or more of the non-volatile memory dies are coupled to a same channel of a plurality of channels [0034; each region (100) contains at least one channel between controller (102) and flash dies (104)]; and
each of the plurality of regions comprises some of the non-volatile memory dies coupled to at least one of the plurality of channels [each region (100) comprises multiple flash dies, coupled to the controller (102) via the bus channel for access and memory control; 0034; Fig. 1B].

Regarding claim 3, Ravimohan et al. teaches further comprising determining whether to enable one of data lanes for communicating the messages for a corresponding one of each of the plurality of regions or to enable the one data lane for communicating the messages for all of the plurality of regions [0032; formatting of entire flash memory requires communicating operation to all regions; read/write operations and formatting specific regions require communicating to only a single data region].

Regarding claim 4, Ravimohan et al. teaches further comprising, in response to enabling the (at least) one data lane for communicating the messages for all of the plurality of regions, communicating the messages for the plurality of regions via the data lane [0032; formatting of entire memory].

Regarding claim 5, Ravimohan et al. teaches wherein each of the plurality of data lanes being operatively coupled to a corresponding one of the plurality of regions [0034; at least one channel to each region; Fig. 1B].
Regarding claim 6, Ravimohan et al. teaches wherein communicating the messages for the plurality of regions via the data lanes comprises communicating all messages for each of the plurality of regions via a corresponding one of the plurality of data lanes [0032; formatting entire memory requires messages to all regions];

Regarding claim 7, Ravimohan et al. teaches wherein the data lanes are enabled by configuring firmware of the controller [0038-0039; firmware and system boot code to perform functions or operations].

Regarding claim 8, Ravimohan et al. teaches wherein enabling the data lanes is performed during a first power-on sequence of the SSD [0038-0039; firmware and system boot code to perform functions or operations, loaded at system start].

Regarding claim 9, Ravimohan et al. teaches wherein enabling the data lanes comprises:
determining a number of data lanes to be enabled; and enabling the data lanes based on the number [0038-0039; firmware and system boot code to enable system to perform functions and operations of memory system].

Regarding claim 10, Ravimohan et al. teaches wherein each of the plurality of regions is a nonvolatile memory (NVM) set [0034; Fig. 1B: each (100) comprises multiple nvm memory dies].

Regarding claim 11, Ravimohan et al. teaches wherein each data lane comprises at least one inter-process communication (IPC) [bus]; and the at least one IPC corresponds to a communication link between two processors of the controller [1402/1214 and 110 via bus 117; Fig. 2A].

Regarding claim 13, Ravimohan et al. teaches wherein each of the at least one IPC comprises a physical IPC port [hardware port that connects bus (117) to each individual item].

Regarding claim 14, Ravimohan et al. teaches wherein each of the messages for each of the plurality of regions comprises a region identifier that identifies one of the plurality of regions for which each of the messages is communicated [0063, lines 1-11; directory system that tracks logical-physical mapping].

Regarding claim 16, Ravimohan et al. teaches a Solid State Drive (SSD), comprising:
a non-volatile memory having a plurality of regions, each of the plurality of regions comprising a plurality of dies; and a controller configured to:
enable a plurality of data lanes for communicating messages for the plurality of regions … wherein enabling includes configuring each data lane to communicate messages between the … controller and the non-volatile memory independently from all of the other data lanes [Fig. 7; controller 102 includes independent bus lines 706 & 708 that communicate to separate memory areas independently and do not share bus lanes [0078, lines 2-10]; and communicate the messages for the plurality of regions via the data lanes [Rejected for the same reasons as claim 1].
What Ravimohan et al. fails to teach is that the controller comprises multiple processors, and that each processor is in communication with the nonvolatile memory.  Luo teaches a plurality of processors (FPU) and CPU (204) within the controller of the SSD [Fig. 2, controller 200, ssd 100], where each processor communicates messages (data) with the associated nonvolatile memory [Fig. 2] over data lanes independent of all other data lanes [bus 210 distinct from buses between processors and memory; para 0024, 0025, lines 7-12].  Also, Luo et al. teaches communicating messages via the data lane [each iteration of 200-202-400-300 as seen in Figure 2] between each of the processors [204, 400] [0023, lines 1-3]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash system of Ravimohan et al. to include the multi-processor system of Luo et al., because then the distributed architecture enables the SSD to implement a blend of reliability and performance while reducing the amount of processing [para 0029, lines 20-24].

Regarding claim 17, Ravimohan et al. teaches wherein the controller is further configured to determine whether to enable one of the data lanes for communicating the messages for a corresponding one of the plurality of regions or to enable the one data lane for communicating the messages for all of the plurality of regions [0032; formatting of entire flash memory requires communicating operation to all regions; read/write operations and formatting specific regions require communicating to only a single data region].

Regarding claim 18, Ravimohan et al. teaches wherein the plurality of data lanes operatively coupled to the plurality of regions [Fig. 1B];
each of the plurality of data lanes is operatively coupled to a corresponding one of the plurality of regions [Fig. 1B; 0034]; and
communicating the messages for each of the plurality of regions via the data lane comprises communicating all messages for each of the plurality of regions via a corresponding one of the plurality of data lanes [0034; at least one channel to each region; Fig. 1B; 0032; formatting of entire flash memory requires communicating operation to all regions; read/write operations and formatting specific regions require communicating to only a single data region].

Regarding claim 19, Ravimohan et al. teaches, wherein each of the data lanes comprises at least one inter-process communication (IPC); each of the at least one IPC corresponds to a communication link between two processors of the controller [1402/1214 and 110 via bus 117; Fig. 2A].
 and each of the at least one IPC comprises a software queue or a physical IPC port  [hardware port that connects bus (117) to each individual item].

Regarding claim 20, Ravimohan et al. teaches a non-transitory computer-readable medium storing computer-readable instructions, such that when executed, causes a controller of a Solid State Drive (SSD) to:
 enable a plurality of data lanes for communicating messages for a plurality of regions of a non-volatile memory, each of the plurality of regions comprising a plurality of dies,
…wherein enabling includes configuring each data lane to communicate messages between …the controller and the non-volatile memory independently from all of the other data lanes [Fig. 7; controller 102 includes independent bus lines 706 & 708 that communicate to separate memory areas independently and do not share bus lanes [0078, lines 2-10];
communicate the messages for each of the plurality of regions via the data lane [0032; flash controller sends commands as well as addresses].
What Ravimohan et al. fails to teach is that the controller comprises multiple processors, and that each processor is in communication with the nonvolatile memory.  Luo teaches a plurality of processors (FPU) and CPU (204) within the controller of the SSD [Fig. 2, controller 200, ssd 100], where each processor communicates messages (data) with the associated nonvolatile memory [Fig. 2] over data lanes independent of all other data lanes [bus 210 distinct from buses between processors and memory; para 0024, 0025, lines 7-12].  Also, Luo et al. teaches communicating messages via the data lane [each iteration of 200-202-400-300 as seen in Figure 2] between each of the processors [204, 400] [0023, lines 1-3]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash system of Ravimohan et al. to include the multi-processor system of Luo et al., because then the distributed architecture enables the SSD to implement a blend of reliability and performance while reducing the amount of processing [para 0029, lines 20-24].


Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art teaches related bussing systems between controller and memory areas within SSD systems but fail to provide a rationale, separately or in combination, to include the limitation of wherein at least one IPC comprises a software queue and determining a depth of each of the plurality of IPCs based on a processing capability of the receiver processor and the total number of the plurality of regions.
 While prior art such as Wells et al. teaches channel (bus) operations between memory dies and memory controller, including isolation region access, and Ravimohan et al. teaches NAND channel access and memory communication,  no prior art has been found, separately or in combination, that explicitly discloses the queueing and IPC depth limitations as claimed and recited above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 of the September 1, 2022 response have been fully considered but they are not persuasive.
Upon further review of the amended claims in light of the prior art, the Examiner was able to determine that the prior art continues to read upon the claimed subject matter.  After reviewing Applicant’s Specification and especially that of Figure 2, the Examiner was able to re-interpret the claimed subject matter in a broad and reasonable manner and apply the prior art as disclosed supra.  The Examiner also informed Applicant’s Representative of this interpretation as a courtesy in a phone message left on September 21, 2022.  As seen in Applicant’s Figure 2, at least the FTL and FIL processors are shared among multiple independent data lines, and this sharing of processors in this way was found to also be taught by at least Luo et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133